In an action by the vendee under an executory contract for the sale of real property to recover his deposit and cost of title examination and to impress a lien therefor, the vendors appeal from a judgment directing them to pay to the vendee the amount demanded and decreeing foreclosure and sale of the property if said payment be not made within a specified time. Judgment unanimously affirmed, with costs. The title tendered by the vendors at the closing was unmarketable. (Hall-Mark Realty Corp. v. McGunnigle, 253 N. Y. 395; Norwegian Evangelical Free Church v. Milhauser, 252 N. Y. 186.) Present — Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ.